Citation Nr: 1010548	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  07-19 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for right shoulder rotator cuff tendonitis, with traumatic 
arthritis and rotator cuff repair.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2006 rating decision of the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In support of his claim, the Veteran provided testimony at a 
video conference hearing in January 2009 before the 
undersigned Acting Veterans Law Judge.

This case was remanded by the Board in February 2009 for 
further development and is now ready for disposition.


FINDINGS OF FACT

For the entire time on appeal, the Veteran's right shoulder 
disability was manifested by complaints of painful motion, as 
well as a scar that was painful upon examination; limitation 
of motion of the arm to 25 degrees from the side has not been 
shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
right shoulder rotator cuff tendonitis, with traumatic 
arthritis and rotator cuff repair, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.14, 4.69, 4.71a, Diagnostic Code (DC) 
5201, 5202 (2009).

2.  The criteria for entitlement to a separate compensable 
rating for a right shoulder scar have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.118, DC 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In addition, the notice requirements of the 
VCAA apply to all five elements of a service-connection 
claim, including: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2006 that informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
With respect to the Dingess requirements, in August 2006, the 
RO also provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  Additionally, in May 2008, 
the Veteran was advised of the diagnostic criteria used to 
rate his disability and the types of evidence considered in 
conjunction therewith, such as the statements from employers 
as to job performance, lost time, or other information 
regarding how his disability affected his ability to work.  

With these letters, the RO effectively satisfied the notice 
requirements with respect to the issue on appeal, which was 
subsequently readjuciated in an August 2009 supplemental 
statement of the case.  Under these circumstances, the Board 
finds that adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA treatment records pertinent to the appeal, and 
the Veteran submitted statements and private medical evidence 
on his behalf.  Additionally, in January 2009, he was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Acting Veterans Law Judge.  
Of significance, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Therefore, the Board finds that the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Moreover, specific VA medical examinations relevant to the 
issue on appeal were obtained in August 2006, July 2007, 
August 2008, and April 2009.  The Board finds the VA 
examinations are adequate for rating purposes.  Specifically, 
the examiners interviewed the Veteran and conducted a 
physical examination, using range of motion testing and 
consideration of functional impairment.  Importantly, there 
is no indication that the Veteran's past medical history or 
any relevant fact was misstated.  

Accordingly, the Board finds that no useful purpose would be 
served in remanding this matter for yet more development and 
that such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The Court has held that such remands are to 
be avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
For these reasons, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

In addition, the Board acknowledges that in evaluating 
musculoskeletal disabilities, consideration must be given to 
additional functional limitation due to factors such as pain, 
weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 
4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  The Court has held that diagnostic codes predicated 
on limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
("functional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded"); see 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's right shoulder disability is 
rated as 30 percent disabling under DC 5010-5201 for 
limitation of motion of the arm.  Significantly, the 
provisions of 38 C.F.R. § 4.71a expressly provide for the 
application of different rating criteria depending upon 
whether a Veteran's minor (non-dominant) or major (dominant) 
side is being evaluated.  See 38 C.F.R. § 4.69 (2009).  
Because the Veteran in this case is right-hand dominant, his 
right shoulder disability affects his major, dominant side.  

Accordingly, under 38 C.F.R. § 4.71a, DC 5201, for a major 
(dominant) joint, the evidence must demonstrate motion of the 
arm limited to 25 degrees from the side in order to warrant 
the next-higher 40 percent rating.  Normal ranges of motion 
of the shoulder are flexion (forward elevation) from 0 
degrees to 180 degrees, abduction from 0 degrees to 180 
degrees, external rotation from 0 degrees to 90 degrees, and 
internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 
4.71, Plate I.  

Here, however, in every VA examination conducted, it has not 
been shown that the Veteran's arm motion is limited to 25 
degrees from the side.  Specifically, the August 2006 VA 
examiner stated that the Veteran's abduction was reduced to 
55 degrees and his forward flexion was limited to 80 or 90 
degrees upon repetition; the July 2007 VA examination 
demonstrated abduction to 104 degrees and forward flexion to 
135 degrees, with pain at the extreme; the August 2008 VA 
examination demonstrated 0 to 110 degrees of abduction and 
forward flexion, with pain noted at the end point of range of 
motion testing; and the April 2009 VA examination noted 
flexion and abduction to 80 degrees before the onset of pain.   

As all of these examinations demonstrated that the Veteran 
was able to move his arm in both flexion and abduction more 
than 25 degrees from his side, a 40 percent rating is not 
warranted under this provision.  In this regard, the Board 
has also considered whether there is any additional 
limitation of function due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
However, as the VA examinations demonstrated, he has 
significant range of motion in the right shoulder 
notwithstanding his additional complaints of pain and 
fatigue.  It was noted that he was able to perform all 
activities of daily living and that, while flare-ups were 
reported by the Veteran, VA examiners were unable to estimate 
the amount of function that would be lost during a flare-up 
with any specificity.  Accordingly, the Board finds that the 
evidence does not show a limitation of motion that more 
nearly approximates a higher rating based upon limitation of 
motion of the shoulder, even with consideration of the DeLuca 
factors.  

Notwithstanding the above, the Board has also considered 
other potentially applicable DCs that may provide a basis for 
separate evaluations for the left shoulder.  With regard to 
DC 5200, because ankylosis of the scapulohumeral articulation 
has not been shown, this provision is not for application.  
With regard to DC 5202, the medical evidence is without 
complaints of or treatment for an impairment of the humerus 
resulting in malunion, recurrent dislocation, fibrous union, 
nonunion, or loss of head of the humerus.  As such, a 
compensable rating under this provision is not warranted.  
38 C.F.R. § 4.71a, DC 5202.  Finally, as the Veteran is 
currently rated at 30 percent for limitation of motion of the 
arm, DC 5203 is not for application in this case.  See 
38 C.F.R. § 4.71a, DC 5203 (indicating that a rating under 
5203 may be provided "or" the impairment of the clavicle or 
scapula should be rated based on impairment of function of 
the contiguous joint).

However, as the August 2006 VA examination noted a scar on 
the right shoulder from a previous surgery in connection with 
his service-connected disability, the Board has considered 
whether a separate compensable rating may be warranted under 
the provisions of 38 C.F.R. § 4.118, which govern skin 
disabilities.  The Board notes that these provisions were 
revised effective October 23, 2008.  See 73 Fed. Reg. 54,710 
(Sept. 23, 2008).  Generally, in a claim for an increased 
rating, where the rating criteria are amended during the 
course of the appeal, the Board considers both the former and 
the current schedular criteria.   See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.   
However, as set forth in the Federal Register, the revised 
criteria apply to all applications for benefits received by 
VA on or after the effective date of October 23, 2008.  See 
73 Fed. Reg. 54,710 (Sept. 23, 2008).  Accordingly, because 
the Veteran's claim was received prior to October 23, 2008, 
the revised criteria are not for application in this case.  

Importantly, DC 7804 provides that superficial scars that are 
painful upon examination warrant a 10 percent rating.  38 
C.F.R. § 4.118 (2008).  In this case, the scar was noted to 
be 10 centimeters long and extended longitudinally down 
towards the apex of the axilla at the anterior axilliary 
line.  Importantly, it was noted that most of the scar was 
not fixed to underlying structure, thus being superficial, 
and that there was "objective tenderness" upon palpation.  
In consideration of these findings, the Board finds that a 
separate compensable rating for a superficial right shoulder 
scar is indeed warranted under the provisions of DC 7804.

In conclusion, throughout the appeal period, the Board finds 
that the Veteran's right shoulder disability, as it is 
evaluated for symptoms associated with limited motion under 
DC 5010-5202, does not more nearly approximate the criteria 
required for a higher disability rating under this provision.  

However, as discussed above, the Board finds that separate 
compensable 10 percent rating, and no higher, is warranted 
for a right shoulder scar.  As such, the appeal is granted to 
this extent.

In considering whether the Veteran is entitled to a higher 
disability rating, the Board has also carefully considered 
his statements asserting that his disability is of such a 
severity so as to warrant a higher rating.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Moreover, the Board acknowledges his belief that his 
symptoms are of such severity as to warrant a higher rating; 
however, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  Therefore, the Board finds that the medical 
findings, which directly address the criteria under which the 
service-connected disabilities are evaluated, more probative 
than the Veteran's assessment of the severity of his 
disabilities.

Next, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
of Appeals for Veterans Claims (Court) held that a claim for 
a total rating based on individual unemployability (TDIU) is 
part of an increased rating claim when such claim is 
expressly raised by the Veteran or reasonably raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  However, in this case, the evidence 
indicates that he is employed part time (see occupational 
history described in the April 2009 VA examination).  
Accordingly, as TDIU has not been reasonably raised by the 
evidence of record or expressly by the Veteran himself, the 
Board finds that the provisions of 38 C.F.R. § 4.16 are not 
for application in this case. 

The Board has also considered whether the Veteran is entitled 
to a referral for an extraschedular rating, which is a 
component of a claim for an increased rating under Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 

In this case, for the applicable time periods on appeal, the 
evidence does not demonstrate frequent periods of 
hospitalization related to the Veteran's right shoulder 
disorder.  Further, the record weighs against a finding of 
occupational impairment or average industrial impairment that 
is in excess of that contemplated by the assigned rating.  In 
evaluating his occupational impairment, the Board recognizes 
that he was able to maintain part-time employment as a 
carpenter, a physically laborious job, and that he retired 
from teaching for reasons other than his service-connected 
disability.

Moreover, the rating criteria reasonably describe the 
Veteran's disability level and symptomatology and provide for 
higher ratings for additional or more severe symptoms than 
currently shown by the evidence.  Thus, his disability 
pictures are contemplated by the rating schedules, and the 
assigned schedular evaluation evaluations are, therefore, 
adequate.  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for consideration of an extraschedular evaluation for his 
disabilities under 38 C.F.R. § 3.321 is not warranted.  


ORDER

A rating in excess of 30 percent for right shoulder rotator 
cuff tendonitis, with traumatic arthritis and rotator cuff 
repair, is denied.

A separate 10 percent rating for a right shoulder scar is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


